Citation Nr: 0825036	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.	Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD.  

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) based on service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded service connection for PTSD 
and assigned a 30 percent evaluation effective August 2002.  

This case also comes to the Board on appeal of a May 2006 
rating decision of the Cleveland RO, which denied service 
connection for hypertension.  The matters have been merged on 
appeal.

The claim of entitlement to an initial rating in excess of 30 
percent for PTSD was previously before the Board in July 2005 
and remanded to satisfy an outstanding hearing request.  The 
veteran testified at a video-conference hearing before the 
Board in May 2007.  The transcript has been associated with 
the claims folder.

In May 2005, the veteran claimed entitlement to TDIU.  The RO 
adjudicated the matter in a supplemental statement of the 
case (SSOC) furnished in August 2006.  The Board construes 
the veteran's April 2007 statement, as well as those made 
before the Board during the May 2007 hearing, to be a notice 
of disagreement (NOD).  A statement of the case (SO) has not 
been issued.  Therefore, the Board must remand the claim of 
entitlement to TDIU, pending the issuance of an SOC to the 
veteran and receipt of his timely appeal in response thereto.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is claiming an increased evaluation for PTSD and 
service connection for hypertension secondary to PTSD.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Review of the record, including the veteran's testimony at 
his hearing in May 2007, shows that the veteran was receiving 
treatment from a private therapist, Dr. MH, from April 2005 
to April 2007.  While statements from this medical care 
provider are of record, the treatment records from these 
therapy sessions have not been associated with the claims 
file.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(1).

Where there is evidence of a material change in the veteran's 
condition or as in the instant case, when the veteran asserts 
that the service-connected disability in question has 
undergone an increase in severity since the time of his last 
VA examination (August 2003), the prior VA examination report 
is considered inadequate for rating purposes and a new VA 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 402-03 (1997).   

Further, as the August 2003 report of examination is almost 
five years old, a re-examination is necessary to verify 
whether there has been an improvement in the veteran's PTSD 
or a material change in disability.  38 C.F.R. §  3.327(a).  
Moreover, as it is essential that each disability be viewed 
in relation to its history, in light of the outstanding 
private treatment records identified above, remand for a VA 
examination is also required.   38 C.F.R. § 4.1.  The 
examiner is asked to address the specific questions set forth 
in the numbered paragraphs below.  

Regarding the claim for service connection for hypertension, 
the veteran contends that the claimed disorder is proximately 
due to or the result of the service connected PTSD.  The 
veteran testified in May 2007 that he was informed by one of 
his VA treating physicians that he should be evaluated to 
ascertain whether a possible relationship existed between his 
service-connected PTSD and hypertension.  A review of the 
record shows that VA outpatient treatment records dated in 
March 2006 recommend the veteran be scheduled for a mental 
hygiene appointment to make such a determination.  This 
examination was never performed and the Board finds that a VA 
examination is necessary prior to rendering a determination 
on the merits of the veteran's claim of entitlement to 
service connection for hypertension.  See 38 U.S.C.A. 
§ 5103A(d).  

As noted in the Introduction, the RO initially denied 
entitlement to TDIU in an August 2006 SSOC.  The veteran 
filed a timely NOD in April 2007.  See 38 C.F.R. § 20.302(a).  
Since there has been an initial RO adjudication of the claim 
and an NOD as to the denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the claim 
is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004); 
see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those recently addressed by the 
United States Court of Appeals for Veterans Claims' (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

 


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
that meets all due process requirements, 
including those recently addressed by the 
Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In the 
letter, the RO should notify the veteran 
that, to substantiate such a claim for a 
higher evaluation for PTSD: 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on the his 
employment and daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening has on the 
veteran's employment and daily life (such 
as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that requirement 
to the claimant; 

(c) the veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) the notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD 
and hypertension since his discharge from 
service.  The RO should request that the 
veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  

Specifically, the RO should attempt to 
obtain copies of records from: (a) Dr. 
MH, 806 Sixth Street, Suite 306, 
Portsmouth, Ohio, 45662, dated between 
April 2005 and the present; and (b) VA 
outpatient treatment records from the 
Chillicothe VA Medical Center dated after 
August 2006.  

Any identified private treatment records 
should be requested directly from the 
healthcare providers.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a psychiatric examination to ascertain 
the current severity of the veteran's 
service-connected PTSD.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed. 

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
include a Global Assessment of 
Functioning score for the PTSD.  The 
examiner should also comment on the 
impact that the veteran's PTSD has on his 
ability to obtain and maintain gainful 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule a 
cardiology examination to ascertain the 
nature and etiology of the veteran's 
hypertension, if any.  The examiner should 
be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any currently diagnosed hypertension 
may be proximately due to or the result of 
the service connected PTSD.  The examiner 
should also state whether it is least as 
likely as not that any currently diagnosed 
hypertension is related to the veteran's 
active military service on any basis.  The 
claims folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher initial evaluation for 
PTSD should include specific 
consideration of whether "staged rating" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

7.  The RO must provide the veteran an 
SOC with respect to his claim of 
entitlement to TDIU. The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board. If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).
 

_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



